         Case 1:21-cv-00117-JEB Document 15 Filed 03/26/21 Page 1 of 20




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
 PLANNED PARENTHOOD
 SOUTHEAST, INC.; and
 FEMINIST WOMEN’S HEALTH
 CENTER;                                             Case No. 1:21-cv-117-JEB
                                       Plaintiffs,
        v.
 ALEX M. AZAR, II, in his official capacity
 as the former Secretary of Health and
 Human Services, et al.,
                                    Defendants,
 THE STATE OF GEORGIA,
            [Proposed] Intervenor-Defendant.

                                  [PROPOSED] ANSWER

       Intervenor-Defendant the State of Georgia for its Answer to Plaintiffs’ Complaint

states as follows using the same numbering as the Complaint:

       1.     Intervenor-Defendant admits that the Patient Protection and Affordable Care

Act (“ACA”) was enacted in 2010 and establishes state healthcare exchanges and

healthcare.gov where consumers may enroll in healthcare plans. Intervenor-Defendant denies

the remainder of the paragraph.

       2.     Intervenor-Defendant denies the first sentence of this paragraph and admits the

second sentence of the paragraph. The rest of this paragraph sets forth legal conclusions to

which no response is required. To the extent a response is required, the allegations are denied.

       3.     Intervenor-Defendant admits the federal Defendants approved its application

on November 1, 2020. The rest of the allegations in this paragraph are denied.

       4.     Denied.



                                                 1
         Case 1:21-cv-00117-JEB Document 15 Filed 03/26/21 Page 2 of 20




       5.      This paragraph sets forth legal conclusions to which no response is required.

To the extent a response is required, the allegations are denied.

       6.      Denied.

       7.      Denied.

       8.      Denied.

       9.      Admitted.

       10.     Admitted.

       11.     Intervenor-Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the specific allegations made in this paragraph.

       12.     Intervenor-Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the specific allegations made in this paragraph.

       13.     Intervenor-Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the specific allegations made in this paragraph.

       14.     Admitted.

       15.     Admitted.

       16.     Admitted.

       17.     Admitted.

       18.     Admitted.

       19.     Admitted.

       20.     Admitted.

       21.     Admitted.




                                                2
         Case 1:21-cv-00117-JEB Document 15 Filed 03/26/21 Page 3 of 20




       22.     The cited cases speak for themselves. This paragraph also sets forth legal

conclusions to which no response is required. To the extent a response is required, the

allegations are denied.

       23.     The cited statute speaks for itself. This paragraph also sets forth legal

conclusions to which no response is required. To the extent a response is required to the rest

of the paragraph, the allegations are denied.

       24.     Intervenor-Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the specific allegations made in this paragraph.

       25.     The cited cases and statutes speak for themselves. This paragraph also sets forth

legal conclusions to which no response is required. To the extent a response is required, the

allegations are denied.

       26.     This paragraph sets forth legal conclusions to which no response is required.

To the extent a response is required, the allegations are denied.

       27.     The cited cases and statutes speak for themselves. This paragraph also sets forth

legal conclusions to which no response is required. To the extent a response is required, the

allegations are denied.

       28.     Intervenor-Defendant admits the first sentence of this paragraph. Intervenor-

Defendant otherwise lacks knowledge or information sufficient to form a belief as to the truth

of the specific allegations made in this paragraph.

       29.     The cited authorities speak for themselves as to how they describe the

Exchanges. To the extent a response is required to this paragraph, the allegations are denied.




                                                3
           Case 1:21-cv-00117-JEB Document 15 Filed 03/26/21 Page 4 of 20




          30.   The cited documents speak for themselves. To the extent a response is required

to this paragraph, the allegations are denied.

          31.   The cited documents speak for themselves. This paragraph also sets forth legal

conclusions to which no response is required. To the extent a response is required to this

paragraph, the allegations are denied.

          32.   The cited documents speak for themselves. This paragraph also sets forth legal

conclusions to which no response is required. To the extent a response is required to this

paragraph, the allegations are denied.

          33.   The cited CMS document speaks for itself. This paragraph also sets forth legal

conclusions to which no response is required. To the extent a response is required to this

paragraph, the allegations are denied.

          34.   The cited CMS document speaks for itself. To the extent a response is required

to this paragraph, the allegations are denied.

          35.   The cited statutes and regulations speak for themselves. This paragraph also sets

forth legal conclusions to which no response is required.

          36.   The cited cases, statutes, and regulations speak for themselves. This paragraph

also sets forth legal conclusions to which no response is required. Intervenor-Defendant lacks

knowledge or information sufficient to form a belief as to the operation of exchanges in other

States.

          37.   Admitted.




                                                 4
         Case 1:21-cv-00117-JEB Document 15 Filed 03/26/21 Page 5 of 20




       38.     Intervenor-Defendant denies the first sentence of this paragraph and lacks

knowledge or information sufficient to form a belief as to the truth of the other allegations

made in this paragraph.

       39.     Intervenor-Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations made in this paragraph.

       40.     Intervenor-Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations made in this paragraph.

       41.     Intervenor-Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations made in this paragraph.

       42.     Intervenor-Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations made in this paragraph.

       43.     Denied.

       44.     This paragraph is denied insofar as it characterizes Georgia’s Exchange as

“functioning well” or “stabilizing” as of 2020.

       45.     Intervenor-Defendant admits that the ACA remains a binding law. The rest of

this paragraph is denied.

       46.     Denied.

       47.     The cited documents speak for themselves. To the extent a response is required,

the allegations are denied.

       48.     Denied.




                                                  5
         Case 1:21-cv-00117-JEB Document 15 Filed 03/26/21 Page 6 of 20




       49.    The cited Executive Order speaks for itself. This paragraph also sets forth legal

conclusions to which no response is required. To the extent a response is required to the rest

of the paragraph, the allegations are denied.

       50.    The first and fourth sentences of this paragraph are denied. The authority cited

in the second, third, and fifth sentences speaks for itself and sets forth legal conclusions to

which no response is required. To the extent a response is required, the allegations are denied.

       51.    The cited regulatory actions speak for themselves. Intervenor-Defendant denies

the characterization of those actions in this paragraph.

       52.    Denied.

       53.    The cited statute speaks for itself. This paragraph also sets forth legal

conclusions to which no response is required.

       54.    The cited statute speaks for itself. This paragraph also sets forth legal

conclusions to which no response is required.

       55.    The cited statute speaks for itself. This paragraph also sets forth legal

conclusions to which no response is required. Intervenor-Defendant lacks information

sufficient to admit or deny the allegations about “collaboration” between Treasury and HHS.

       56.    The cited statute speaks for itself. This paragraph also sets forth legal

conclusions to which no response is required.

       57.    The cited statute speaks for itself. This paragraph also sets forth legal

conclusions to which no response is required.

       58.    The cited statute and regulation speak for themselves. This paragraph also sets

forth legal conclusions to which no response is required.



                                                6
         Case 1:21-cv-00117-JEB Document 15 Filed 03/26/21 Page 7 of 20




       59.      The cited statute speaks for itself. This paragraph also sets forth legal

conclusions to which no response is required.

       60.      The cited statute speaks for itself. This paragraph also sets forth legal

conclusions to which no response is required.

       61.      The cited regulations speak for themselves. This paragraph also sets forth legal

conclusions to which no response is required.

       62.      The cited statute speaks for itself. This paragraph also sets forth legal

conclusions to which no response is required.

       63.      The cited regulations speak for themselves. This paragraph also sets forth legal

conclusions to which no response is required.

       64.      The cited statute speaks for itself. This paragraph also sets forth legal

conclusions to which no response is required.

       65.      The cited statute and regulations speak for themselves. This paragraph also sets

forth legal conclusions to which no response is required.

       66.      The cited statute and regulations speak for themselves. This paragraph also sets

forth legal conclusions to which no response is required.

       67.      The cited statute speaks for itself. This paragraph also sets forth legal

conclusions to which no response is required.

       68.      Intervenor-Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the specific allegations made in this paragraph regarding waivers in

other states.




                                                7
          Case 1:21-cv-00117-JEB Document 15 Filed 03/26/21 Page 8 of 20




       69.    The cited guidance document speaks for itself. This paragraph also sets forth

legal conclusions to which no response is required.

       70.    Intervenor-Defendant admits the first sentence of this paragraph. To the extent

a response is required to the rest of the paragraph, the allegations are denied.

       71.    The cited regulatory documents speak for themselves.

       72.    The cited regulatory documents speak for themselves.

       73.    The cited regulatory documents speak for themselves. The allegations in this

paragraph are otherwise denied.

       74.    This paragraph states legal conclusions to which no response is required. To the

extent a response is required, the allegations are denied.

       75.    The cited regulatory documents speak for themselves.

       76.    The cited regulatory documents speak for themselves. Intervenor-Defendant

denies Plaintiffs’ characterization of those documents as “rush[ed]” or “undermin[ing] the

ACA’s fundamental goals.”

       77.    This paragraph is admitted insofar as Georgia has prepared four waiver

applications consisting of two parts consisting of a reinsurance program and Georgia Access

Model, and Georgia submitted three of the applications to CMS. This paragraph is otherwise

denied.

       78.    The cited waiver applications speak for themselves. The allegations in this

paragraph are otherwise denied.




                                                8
         Case 1:21-cv-00117-JEB Document 15 Filed 03/26/21 Page 9 of 20




       79.    Intervenor-Defendant denies the characterization that its prior application

“received substantial public criticism” and that it “could not lawfully be approved.” The

paragraph is otherwise admitted.

       80.    Admitted.

       81.    Intervenor-Defendant denies the characterization of the comment period as

“unreasonably short.” The paragraph is otherwise admitted.

       82.    Admitted.

       83.    Admitted.

       84.    The cited comments speak for themselves. Intervenor-Defendant denies

Plaintiffs’ characterizations of the comments.

       85.    Intervenor-Defendant admits that it submitted the fourth iteration of its waiver

application in response to comments it received during the comment period, though it was

only the third version it submitted to CMS (Intervenor-Defendant did not submit its first

iteration). The second sentence is admitted. Intervenor-Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the specific allegations made in the

remainder of this paragraph.

       86.    The cited application speaks for itself.

       87.    The cited application speaks for itself.

       88.    The cited application speaks for itself.

       89.    Denied.

       90.    The cited application speaks for itself.

       91.    The cited application speaks for itself.



                                                 9
        Case 1:21-cv-00117-JEB Document 15 Filed 03/26/21 Page 10 of 20




       92.    Intervenor-Defendant denies Plaintiffs’ characterization in the first clause of the

first sentence as the waiver being “extraordinary” or facing “public resistance.” Intervenor-

Defendant admits the remainder of the paragraph.

       93.    Admitted.

       94.    Admitted.

       95.    The cited waiver application and approval letter speak for themselves. This

paragraph also contains legal conclusions to which no response is required. To the extent a

response is required, the allegations are denied.

       96.    Denied.

       97.    Denied.

       98.    Denied.

       99.    Denied.

       100.   The waiver application speaks for itself. The allegations in this paragraph are

otherwise denied.

       101.    The waiver application speaks for itself. The allegations in this paragraph are

otherwise denied.

       102.   The waiver application speaks for itself. The allegations in this paragraph are

otherwise denied.

       103.    Denied.

       104.    Denied.

       105.    Denied.

       106.    Denied.



                                               10
        Case 1:21-cv-00117-JEB Document 15 Filed 03/26/21 Page 11 of 20




       107.    Denied.

       108.    Denied.

       109.    Denied.

       110.    The waiver application and cited regulatory document speak for themselves.

The allegations in this paragraph are otherwise denied.

       111.    Denied.

       112.    Denied.

       113.    Denied.

       114.    Denied.

       115.    The waiver application speaks for itself. The allegations in this paragraph are

otherwise denied.

       116.    Denied.

       117.    Denied.

       118.    Denied.

       119.    Denied.

       120.    The approval letter speaks for itself. The allegations in this paragraph are

otherwise denied.

       121.    The guidance document speaks for itself. This paragraph also contains legal

conclusions to which no response is required. To the extent a response is required, the

allegations are denied.




                                              11
        Case 1:21-cv-00117-JEB Document 15 Filed 03/26/21 Page 12 of 20




       122.    The guidance document speaks for itself. This paragraph also contains legal

conclusions to which no response is required. To the extent a response is required, the

allegations are denied.

       123.    Denied.

       124.    Denied.

       125.    The approval letter speaks for itself. This paragraph also contains legal

conclusions to which no response is required. To the extent a response is required, the

allegations are denied.

       126.    Denied.

       127.    Denied.

       128.    Denied.

       129.    Denied.

       130.    Denied.

       131.    Denied.

       132.    Denied.

       133.    The cited statute speaks for itself. This paragraph also contains legal

conclusions to which no response is required. To the extent a response is required, the

allegations are denied.

       134.    The cited statute speaks for itself. This paragraph also contains legal

conclusions to which no response is required. To the extent a response is required, the

allegations are denied.




                                            12
        Case 1:21-cv-00117-JEB Document 15 Filed 03/26/21 Page 13 of 20




       135.    The cited statutes and regulations speak for themselves. This paragraph also

contains legal conclusions to which no response is required. To the extent a response is

required, the allegations are denied.

       136.    The cited statutes speak for themselves. This paragraph also contains legal

conclusions to which no response is required. To the extent a response is required, the

allegations are denied.

       137.    The cited statutes speak for themselves. This paragraph also contains legal

conclusions to which no response is required. To the extent a response is required, the

allegations are denied.

       138.    The cited statutes speak for themselves. This paragraph also contains legal

conclusions to which no response is required. To the extent a response is required, the

allegations are denied.

       139.    Denied.

       140.    The cited statutes and regulations speak for themselves. This paragraph also

contains legal conclusions to which no response is required.

       141.    Intervenor-Defendant denies Plaintiffs’ characterization of the comment

period as inadequate. Intervenor-Defendant lacks knowledge or information sufficient to form

a belief as to the truth of the specific allegations in sentence three of this paragraph.

Intervenor-Defendant denies the remainder of the allegations in this paragraph.

       142.    Intervenor-Defendant admits the first sentence and denies the second

sentence.




                                             13
        Case 1:21-cv-00117-JEB Document 15 Filed 03/26/21 Page 14 of 20




       143.    Intervenor-Defendant denies the characterization as “troubling” and the

suggestion that Georgia acted unlawfully.

       144.    Denied.

       145.    Denied.

       146.    Denied.

       147.    Intervenor-Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the specific allegations made in this paragraph.

       148.    Intervenor-Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the specific allegations made in this paragraph.

       149.    Denied.

       150.    Intervenor-Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the specific allegations made in this paragraph.

       151.    Intervenor-Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the specific allegations made in this paragraph.

       152.    Intervenor-Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the specific allegations made in this paragraph.

       153.    Denied.

       154.    Intervenor-Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the specific allegations made in this paragraph.

       155.    Denied.

       156.    Intervenor-Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the specific allegations made in this paragraph.



                                               14
        Case 1:21-cv-00117-JEB Document 15 Filed 03/26/21 Page 15 of 20




       157.    Intervenor-Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the specific allegations made in this paragraph.

       158.    Intervenor-Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the specific allegations made in this paragraph.

       159.    Intervenor-Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the specific allegations made in this paragraph.

       160.    Intervenor-Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the specific allegations made in this paragraph.

       161.    Intervenor-Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the specific allegations made in this paragraph.

       162.    Denied.

       163.    Intervenor-Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the specific allegations made in the first three sentences of this

paragraph. The remainder of the allegations in this paragraph are denied.

       164.    Intervenor-Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the specific allegations made in this paragraph. The remainder of the

allegations in this paragraph are denied.

       165.    Denied.

       166.    Denied.

       167.    Intervenor-Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the specific allegations made in this paragraph.




                                               15
        Case 1:21-cv-00117-JEB Document 15 Filed 03/26/21 Page 16 of 20




       168.    Intervenor-Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the specific allegations made in this paragraph.

       169.    Intervenor-Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the specific allegations made in this paragraph.

       170.    Intervenor-Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the specific allegations made in this paragraph.

       171.    Intervenor-Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the specific allegations made in this paragraph.

       172.    Intervenor-Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the specific allegations made in this paragraph.

       173.    Intervenor-Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the specific allegations made in this paragraph.

       174.    Intervenor-Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the specific allegations made in this paragraph.

       175.    Intervenor-Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the specific allegations made in this paragraph.

       176.    Denied.

       177.    Denied.

       178.    Denied.

       179.    Denied.

       180.    Denied.




                                               16
        Case 1:21-cv-00117-JEB Document 15 Filed 03/26/21 Page 17 of 20




       181.    Intervenor-Defendant realleges and incorporates by reference all prior

responses contained in the above paragraphs of this Answer and the paragraphs in the counts

below as thought fully set forth herein.

       182.    The cited statute speaks for itself.

       183.    Denied.

       184.    Denied.

       185.    Intervenor-Defendant realleges and incorporates by reference all prior

responses contained in the above paragraphs of this Answer and the paragraphs in the counts

below as thought fully set forth herein.

       186.    The cited statute speaks for itself.

       187.    Denied.

       188.    Denied.

       189.    Intervenor-Defendant realleges and incorporates by reference all prior

responses contained in the above paragraphs of this Answer and the paragraphs in the counts

below as thought fully set forth herein.

       190.    The cited statute speaks for itself.

       191.    Denied.

       192.    Denied.

       193.    Intervenor-Defendant realleges and incorporates by reference all prior

responses contained in the above paragraphs of this Answer and the paragraphs in the counts

below as thought fully set forth herein.

       194.    The cited statute speaks for itself.



                                               17
        Case 1:21-cv-00117-JEB Document 15 Filed 03/26/21 Page 18 of 20




       195.    The cited case speaks for itself. Otherwise denied.

       196.    Denied.

       197.    Intervenor-Defendant realleges and incorporates by reference all prior

responses contained in the above paragraphs of this Answer and the paragraphs in the counts

below as thought fully set forth herein.

       198.    The cited statute speaks for itself.

       199.    Denied.

       200.    Denied.

       201.    Intervenor-Defendant realleges and incorporates by reference all prior

responses contained in the above paragraphs of this Answer and the paragraphs in the counts

below as thought fully set forth herein.

       202.    The cited statute speaks for itself.

       203.    Denied.

       204.    Denied.

       205.    Intervenor-Defendant realleges and incorporates by reference all prior

responses contained in the above paragraphs of this Answer and the paragraphs in the counts

below as thought fully set forth herein.

       206.    The cited statute speaks for itself.

       207.    Denied.

       208.    Denied.




                                               18
        Case 1:21-cv-00117-JEB Document 15 Filed 03/26/21 Page 19 of 20




       209.    Intervenor-Defendant realleges and incorporates by reference all prior

responses contained in the above paragraphs of this Answer and the paragraphs in the counts

below as thought fully set forth herein.

       210.    The cited statute speaks for itself.

       211.    Denied.

       212.    Denied.

                                AFFIRMATIVE DEFENSES

       1. The Complaint fails to state a claim upon which relief can be granted.

       2. Plaintiffs’ claims are not ripe.

       3. Plaintiffs’ alleged injuries are speculative.

       4. Plaintiffs lack standing to seek the relief sought in the Complaint.

       5. Plaintiffs have failed to name indispensable parties.

       6. Certain of Plaintiffs’ claims are not justiciable.

       7. Plaintiffs’ claims may be barred, in whole or in part, by waiver, estoppel, or

consent.

       8. Defendant pleads all applicable affirmative defenses allowed under Federal Rules

of Civil Procedure 8 and 12.

       9. Defendant reserves the right to supplement its affirmative defenses.




                                                 19
      Case 1:21-cv-00117-JEB Document 15 Filed 03/26/21 Page 20 of 20




Dated: March 25, 2021                    Respectfully submitted,

CHRIS CARR
Attorney General of Georgia
Andrew Pinson                             /s/ Jeffrey M. Harris T
Solicitor General                        Jeffrey M. Harris
OFFICE OF THE GEORGIA ATTORNEY           Tyler R. Green
GENERAL                                  Bryan Weir
40 Capitol Square SW                     Daniel Shapiro
Atlanta, GA 30334                        CONSOVOY MCCARTHY PLLC
(404) 458-3409                           1600 Wilson Blvd., Ste. 700
apinson@law.ga.gov                       Arlington, VA 22209
                                         (703) 243-9423




                                    20
